Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group IV, corresponding claims 1, 5-6 in the reply filed on 06/23/2022 is acknowledged.  The traversal is on the ground(s) that “the relationship between the two flexible discs and pressing means is the unity of invention. The physical structures that contribute to this relationship are not relevant to the innovation presented in the application. The unity of invention requirement is satisfied,
especially with Claim 1 being conceded as common to all proposed Groups I-V of
the election requirement”.  This is not found persuasive because this is a requirement for unity of invention as provided in 37 CFR. 1.475(a) and (e); Claim 1 is deemed to
have no special technical feature (see art US 2798345, US 2735247, and or GB 191380 teach well known subject maters or subject matter common of using two flexible abrasive discs and pressing means for a sharpening device), and thus, it does not bind the groups together as per MPEP Appendix Al, Annex B, Section C(ii) (see the restriction requirement mailed on 04/29/2022). If claim 1 is later determined to be allowable (thus having a special technical feature), the restriction will be withdrawn and all claims fully dependent therefrom will be rejoined.
Therefore, the restriction requirement is proper and claims 1, 5-6 are elected and examined below.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastening system of the velvet-hook type in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
claim 1, line 3, there is an extra space between “discs” and “,” “each” should be deleted;
claim 1, line 5 “the same” should read –a same--;
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  As explained in MPEP § 2181, subsection I.

The following limitations:
“pressing means …gripping said flexible discs” in claim 1 and  
“means …exerting bearing on the inner faces” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 “their parts” are unclear what the “their” refer to.
Claim 1, line 10 “the chord” lacks antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this structure or refers a new structure or refers to previously introduced structure (the non-diameter chord).
Claim 1, line 11 “the choice of the positioning of said internal means” lack antecedent basis for these limitations in the claim. This recitation is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures.
Claim 1, line 11 “the sharpening angle” lacks antecedent basis for these limitations in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this angle or refers new angle.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2012/0015590) in view of Bonniwell (US 0594320).
Regarding claim 1, as best understood, Li shows a device (Figures 1-3) for sharpening a cutting tool blade (K), the device comprising:
at least two flexible discs (522, 521. Since both discs are gripped by springs 511, 512, there are flexible), each disc having an abrasive inner face (see grinding surfaces where the knife K is sharpened, Figure 5), alongside facing abrasive faces (around the discs), mounted rotating in a same direction (both mount on the same shaft for rotation at the same direction and speed, Figure 5) and at the same speed around a same axis;
pressing means (springs 51, 61, Figure 5), arranged outwardly and gripping said flexible discs along a non-diametric chord (the diametric chord that is a chord that passes through the center of a circle is called a diameter, however the springs don’t pass through the center of a circle, these springs are considered as non-diametric chord); and
means (fixing rings 523, 623) inside said discs exerting bearing on the inner faces of the discs, in body parts of the discs delimited by the non-diametric chord (since the rings are fixed and properly installed for the sharpening sets 50, 60, Para. 23) and not passed through by the axis (the rings don’t pass through the axis), the choice of the positioning of said means relative to said pressing means defining the sharpening requirements (Figure 3 and Para. 19 “different types of sharpening requirements”), instead angles.
Bonniwell shows a set of sharpening discs (A,A’, Figure 1) having means (J1, Figure 3) for flexible angles between the discs and adjusting sharpening angles.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the discs of  Li to have means for flexible grinding surface (G1) or flexible angles between the discs for properly sharpening, as taught by Bonniwell, in  order to properly sharpen the knife.
 Regarding claim 5, the modified device of Li shows that said abrasive inner face consists is comprised of an abrasive disc (G, Figure 3 of Bonniwell) attached and fastened reversibly on the flexible disc (see screws in Figure 3 of Bonniwell for mounting the disc G).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bonniwell  and Gyori (DE 102010028123A1).
Regarding claim 6, the modified device of Li shows all of the limtations as stated above except that the abrasive disc is secured to the flexible disc through a fastening system of the velvet-hook type or Velcro.
Gyori shows a sharpening plate including a grind sand paper mounted to the plate by a Velcro (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the mounting means of  the modified device of Li via a Velcro, as taught by Gyori, since this is known for the same purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/11/2022